Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Applicant’s election with traverse of claims 1-11 of group I in the reply filed on 12/28/2021 is acknowledged.The traversal regarding Inventions II and I on the ground(s) that it “is uncertain what specific process the Restriction Requirement is asserting the machining support of claim 12 can perform other than one that is "not" claim 1 or claim 5” is fully considered, but is not persuasive. Because as stated in Restriction Requirement claim 12 does not require maintaining the vacuum within the porous material while performing the machining operation through a first surface of the sheet and placing a second surface of the sheet in contact with a support surface of the machining support as necessitated by claim 1. And claim 12 does not require maintaining the vacuum within the porous material while performing the machining operation and placing a second surface of the sheet in contact with a support surface of the machining support as necessitated by claim 5.Also process of using the product in claims 1 and 5 does not require vacuum port and sealing material as necessitated by product (porous machining support) of claim 12.”
The traversal regarding Inventions III and II that “"porous material" and "sealing material" are present in both claim 12 and 18” is fully considered but is not persuasive. Because as stated in Restriction Requirement, claim 18 does not require machining operation on the sheet and a vacuum port to provide a vacuum to the porous material as necessitated by claim 12. Also claim 12 does not require shaping porous material as necessitated by claim 18.
The traversal regarding Inventions III and I that distinctness between the process of using and the 
 Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Koyama et al. (US Patent No. 4,597,228), hereinafter Koyama.
Regarding claim 1, Koyama teaches a method of reducing spring back of a sheet (col. 1, line 44: workpiece 10 such as wafer; col. 4, lines 27-31: wafer 10 is held by suction in the upper vacuum suction portion 11a by a substantially uniform force; col. 1: no deformation like the prior art during cutting operation; col. 3, lines 45-52: not to allow any clearance between the face 11a and the following a machining operation (grinding by grinding wheel) on the sheet, the method comprising: drawing a vacuum (by intake device 25 through pipe 18 and grooves 15-17) across a porous material (vacuum suction plate 11 having porous material) of a machining support (as shown in reproduced and annotated Fig. 3 below the whole device on which workpiece 10 seats on, is interpreted to be the machining support) to hold a second surface of the sheet (lower surface of 10) against a support surface of the machining support (see Fig. 3 below), the porous material of the machining support sealed on each surface except the support surface (end of col. 3: periphery 12 of the 55 vacuum suction plate 11 is formed of a mixture of inorganic grains and an adhesive or a bonding agent for a grinding wheel. The grain size is large enough to get into pores in the suction plate 11; as shown in Fig. 3 below sides of 11 are covered by adhesive, top is blocked by workpiece and bottom is blocked by base 14); and maintaining the vacuum within the porous material (col. 3, by absorbing water with a second intake device, so that water does not reach suction grooves of the suction plate 11 to reduce reduction in suction force by intake device 25) while performing the machining operation through a first surface (top surface of 11) of the sheet opposite the second surface (bottom surface of 11). 

    PNG
    media_image1.png
    854
    691
    media_image1.png
    Greyscale

Regarding claim 5, Koyama teaches a method of reducing spring back of a sheet (col. 1, line 44: workpiece 10 such as wafer; col. 4, lines 27-31: wafer 10 is held by suction in the upper vacuum suction portion 11a by a substantially uniform force; col. 1: no deformation like the prior art during cutting operation; col. 3, lines 45-52: not to allow any clearance between the face 11a and the mounted wafer 10) following a machining operation (grinding by grinding wheel) on the sheet, the method comprising: placing a second surface (lower face of 10) of the sheet in contact with a support surface of a machining support (as shown in reproduced and annotated Fig. 3 above the whole device on which workpiece 10 seats on, is interpreted to be the machining support), the machining support comprising a porous material (vacuum suction plate 11 having porous material) sealed on each surface of the machining support except the support surface (end of col. 3: periphery 12 of the 55 vacuum suction plate 11 is formed of a mixture of inorganic grains and an adhesive or a bonding agent for a grinding wheel. The grain size is large enough to get into pores in the suction plate 11; as shown in Fig. 3 below sides of 11 are covered by adhesive, top is blocked by workpiece and bottom is blocked by base 14); drawing a vacuum (by intake device 25 through pipe 18 and  across the porous material to hold the second surface against the support surface (see Fig. 3 above); performing the machining operation through a first surface (top surface of 11) of the sheet opposite the second surface (bottom surface of 11); and maintaining the vacuum within the porous material while performing the machining operation (grinding by grinding wheel).
Regarding claims 2 and 10, Koyama teaches adjusting the vacuum provided to the porous material to maintain a pressure differential across the second surface of the sheet to hold the second surface against the support surface of the porous material while the machining operation is performed on the sheet (col. 4, lines 29-30: wafer 10 is held by suction in the upper vacuum suction portion 11a by a substantially uniform force; col. 4, lines 32-40: the force of drawing air by the intake device 25 does not decrease, nor the suction action on the wafer is affected (because of film 12)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Beeding (US Patent No. 5,141,212).
Regarding claim 3, Koyama teaches machining operation is performed through the first surface of the sheet (top surface of workpiece 10 as shown in Fig. 4); but does not teach machining indentations into the support surface of the machining support as the machining operation is performed through the first surface of the sheet.
Beeding teaches machining operation on a large sheet metal workpiece (col. 1: cutting operation by cutting tool of a machine tool); comprising: drawing a vacuum (col. 1: with a vacuum source such as vacuum pump through hole 33 of the base 30; see Figs. 2 and 3) across a porous a material (col. 4, lines 1-2: open cell polyurethane foam sheet 40; par. 2, lines 16-17: foam defines a porous surface enabling the vacuum from the top plate of the chuck to be disbursed widely beneath the workpiece) of a machining support (machining support shown in Fig. 1) to hold a second surface of the sheet (lower surface of 11) against a support surface of the machining support; and maintaining the vacuum within the porous material while performing the machining operation through a first surface of the sheet opposite the second surface (col. 4, lines 35-50: the particle board 45 help disburse the vacuum across the foam in order to increase the hold down force); Beeding teaches performing the machining operation (col. 1, lines 11-13a machine tool such as a router having a rotating router bit which traverses across and cuts through a large sheet metal workpiece; col. 1, lines 23-14: a routing operation where the tool cuts completely through the workpiece; col. 5, lines 29-32: drilling operations) further comprises machining indentations into the support surface of the machining support as the machining operation is performed through the first surface of the sheet (col. 2, lines 24-34: the cutting tool cuts through the workpiece and the foam and may cut into the soft intermediate plate; cutting tool has cut through the foam sheet; col. 1, lines 56-58: During the cutting operation, the tool cuts through the workpiece and into the upper surface of the soft spoiler plate). Beeding teaches by machining indentations into the support surface the need for customized components for spacing the piece parts above the plate 35 is completely avoided (col. 3, lines 65-68) and in col. 4, lines 53-61 teaches the particle board is soft and inexpensive and may be easily and cheaply replaced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate teachings of Beeding in device of Koyama and cut through the workpiece with indentation creation in porous material in order to make separate work pieces or drill a hole inside the workpiece.
Regarding claim 11, Koyama teaches machining operation is performed through the first surface of the sheet (top surface of workpiece 10 as shown in Fig. 4); but does not teach the machining operation comprising drilling holes through the sheet.
Beeding teaches machining operation (lines 29-32: drilling operations) on a large sheet metal workpiece (col. 1: cutting operation by cutting tool of a machine tool) by drilling through the workpiece and make indentations on the porous material in order to make the through hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate teachings of Beeding in device of Koyama and cut through the workpiece with indentation creation in porous material in order to make separate work paces or drill a hole inside the workpiece.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Beeding as applied to rejection of claims 3 and 6 above and further in view of Inman et al. (US Publication No. 2011/0135411), hereinafter Inman.
Regarding claims 4 and 7, combined device of Koyama and Beeding teaches indentation creation in porous material of the support surface in order to create through hole on the workpiece; but does not teach the indentation being sealed by a sealing material.
Inman teaches a drilling template with drill bushing 130 (sealing material) inside indentation of the support to guide the drill bit and form a precise hole on the workpiece (par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate teachings of Inman in combined device of Koyama and Beeding and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Harris (GB2172822 A).
Regarding claim 8, Koyama does not explicitly teach releasing the vacuum, removing the sheet, drawing a vacuum to hold a second sheet and performing machining operation on the second sheet.
Harris teaches a vacuum chuck having a jig with porous material 14 under the workpiece to be drilled; creating a vacuum to under the workpiece 23 via holes 12 and grooves 11 to hold the workpiece for routing, drilling, sanding, boring polishing, lathing operations on the workpiece (abstract; page 1, first col.). Harris in (page 2-line 123-page 3, line 7) teaches operation on the first sheet, releasing the vacuum, removing the sheet, drawing a vacuum to hold a second sheet and performing machining operation on the second sheet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate teachings of Harris in combined device of Koyama and Harris and use the device with porous material to make operation multiple work pieces.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable for disclosing “applying a sealing material within each of the indentations in the support surface prior to drawing the vacuum across the porous material to hold the second sheet against the support surface”. These limitations with other claimed limitations in a 
The closest prior art to the claimed invention of claim 9 are Koyama, Beeding and Harris. But each of these art alone or in combination do not teach the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.